     Case: 4:18-cv-00079-DMB-JMV Doc #: 243 Filed: 11/04/20 1 of 3 PageID #: 4498




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


MELTON PROPERTIES, LLC et al.                                                      PLAINTIFFS

V.                                             CIVIL ACTION NO. 4:18-cv-00079-DMB-JMV

ILLINOIS CENTRAL RAILROAD
COMPANY et al.                                                                   DEFENDANTS
                        CORRECTED ORDER

        This matter is before the court on the urgent and necessitous motion [236] of the plaintiffs

for clarification or, in the alternative, an enlargement of time to respond to a subpoena issued to

their expert witness, Southern Environmental Management & Specialties, Inc. (“SEMS”).

Following expedited briefing, the matter is now ripe for decision. For the reasons discussed below,

the court finds that, while there is no need for clarification, SEMS and plaintiffs will have until

November 23, 2020 to respond to the subpoena and produce any related log(s).

                                       Procedural History

        On September 23, 2020, the undersigned ordered, Doc. #217, a response to defendant’s

subpoena deuces tecum to plaintiffs’ remediation expert witness, SEMS, upon certain conditions,

within thirty (30) days.

        Thereafter, on September 29, 2020, Judge Brown, the District Judge assigned to this case,

entered an order [222], inter alia, staying the plaintiffs’ remediation related claims for a period

of ninety (90) days, or until December 28, 2020.

        Since the entry of the Judge Brown’s stay order and filing of the instant motion, her

chambers has instructed the undersigned that, while the remediation stay order [222] is self-

explanatory, the undersigned is, nevertheless, directed to consider whether, under the

circumstances asserted by the plaintiffs in the instant motion and briefing, a further ruling, as
   Case: 4:18-cv-00079-DMB-JMV Doc #: 243 Filed: 11/04/20 2 of 3 PageID #: 4499




relates to the timing of SEMS’s obligation to respond the aforementioned subpoena deuces tecum

is warranted.

                                                  Analysis

       In support of the instant motion, plaintiffs assert that the District Judge’s order [222], on

its face, stays all aspects of plaintiffs’ remediation related claims, including the obligation to

respond to the SEMS’s subpoena of remediation related documents until December 28, 2020.

Alternatively, the plaintiffs request an additional thirty days, until November 23, 2020, to produce

the privilege log and other documents responsive to the subpoena, citing in support that the

documents are “voluminous.” Doc. #236 at 4.

       In response, the defendant asserts that in earlier orders made by the undersigned

intermittently granting defendant’s request to stay discovery regarding the remediation related

claims, specific exception to the stay was made regarding subpoenas already served by plaintiffs

when the stays were entered. See Doc. #170. Further, the defense points out that, presently, their

expert designation deadline is February 4, 2021. Consequently, defendant, points out, they will

need the responses to the SEMS subpoena and the related log(s) before December 28, 2020 if they

are to be prepared to designate their experts by their deadline.

       In keeping with the District Judge’s directive to the undersigned as noted above, the

undersigned, on review, finds that while some extension of time to respond to the SEMS subpoena

is warranted due to the asserted volume of materials, that extension should be measured.

       First, an extension until December 28, 2020, will likely interfere with a timely designation

of defendant’s expert witnesses, and with a trial date of October 18, 2021, there is no room for an

extension of the deadline of any length. Second, while the District Judge’s [222] order stays any

litigation of remediation related claims until December 28, 2020, the subject subpoena of SEMS
    Case: 4:18-cv-00079-DMB-JMV Doc #: 243 Filed: 11/04/20 3 of 3 PageID #: 4500




arguably seeks documents not strictly related to remediation efforts at the subject site and parsing

through them to segregate the documents would appear an inefficient use of time.1

         On balance then, SEMS and plaintiffs will have until November 23, 2020 to fully respond

to defendant’s subpoena issued to SEMS and produce any related logs.

         Finally, upon the expiration of the ninety (90) days following Judge Brown’s September,

29th order, plaintiffs shall contact the court to schedule a discovery conference.

         SO ORDERED, this Wednesday, November 04, 2020.

                                                                  /s/ Jane M. Virden
                                                                  UNITED STATES MAGISTRATE JUDGE




1
  On July 24, 2020, defendant Illinois Central Railroad Company (“ICRR”) served a subpoena duces tecum on SEMS
requesting the production of “all documents related in any way to the Illinois Central Railroad Company derailment
in Leflore County, Mississippi, that occurred on March 30, 2015….” Doc. #189 at 2. And, in briefing related to the
subpoena plaintiffs concede that SEMS, in addition to evaluating remediation for litigation purposes, also “evaluated
the spill[;]” and “to the extent SEMS personnel have been onsite at the Meltons’ property multiple times beginning
shortly after the Spill, Plaintiffs do not dispute that such individuals may have certain information that would fit within
their minor roles as ‘viewer[s] with respect to transactions or occurrences that are part of the subject matter of the
lawsuit.’” Doc.# 212.
